           Case 5:19-cv-00319-TES Document 29 Filed 03/03/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

ROBERT S. WOOD,                          )
                                         )
                                         )
      Plaintiff,                         )
                                         )       CIVIL ACTION FILE NO.
v.                                       )          5:19-CV-00319-TES
                                         )
CITY OF WARNER ROBINS,                   )
GEORGIA,                                 )
                                         )
      Defendant.                         )

     DEFENDANT’S MOTION TO STAY DISCOVERY PENDING THE
     COURT’S RULING ON DEFENDANT’S MOTION TO PARTIALLY
       DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

      COMES NOW Defendant City of Warner Robins, Georgia (“City”), and

files this Motion to Stay Discovery Pending the Court’s Ruling on the City’s

Motion to Partially Dismiss Plaintiff’s Second Amended Complaint.1/ As set forth

in greater detail in the accompanying Memorandum of Law in Support, the Court

should grant the instant Motion and stay discovery pending the Court’s ruling on

the City’s Motion to Partially Dismiss Plaintiff’s Second Amended Complaint.

      Respectfully submitted this 3rd day of March, 2020.

      1/
         While the City asked Plaintiff to join in on this present Motion to conserve
this Court’s and the parties’ time and resources, Plaintiff summarily denied the
request.
       Case 5:19-cv-00319-TES Document 29 Filed 03/03/20 Page 2 of 4




                                          s/Laura A. Denton
                                          Sharon P. Morgan
                                          Georgia Bar No. 522955
                                          Laura A. Denton
                                          Georgia Bar No. 158667

ELARBEE, THOMPSON, SAPP & WILSON, LLP
229 Peachtree Street, N.E.
800 International Tower
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com
denton@elarbeethompson.com

Attorneys for Defendant




                                    -2-
        Case 5:19-cv-00319-TES Document 29 Filed 03/03/20 Page 3 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

ROBERT S. WOOD,                           )
                                          )
                                          )
      Plaintiff,                          )
                                          )        CIVIL ACTION FILE NO.
v.                                        )           5:19-CV-00319-TES
                                          )
CITY OF WARNER ROBINS,                    )
GEORGIA,                                  )
                                          )
      Defendant.                          )

                          CERTIFICATE OF SERVICE

      I hereby certify that on March 3, 2020, I electronically filed

DEFENDANT’S MOTION TO STAY DISCOVERY PENDING THE

COURT’S RULING ON DEFENDANT’S MOTION TO PARTIALLY

DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT with the Clerk

of Court using the CM/ECF system which will automatically send email

notification of such filing to the following attorneys of record:

                                   James E. Voyles

                                              s/Laura A. Denton
                                              Laura A. Denton
                                              Georgia Bar No. 158667
       Case 5:19-cv-00319-TES Document 29 Filed 03/03/20 Page 4 of 4




ELARBEE, THOMPSON, SAPP
& WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (facsimile)
denton@elarbeethompson.com

Attorney for Defendant




                                    -2-
